Citation Nr: 0419417	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-02 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for cardiovascular 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
as a result of VA medical treatment in November 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1948 
and from March 1949 to February 1953.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability has been raised by the veteran; accordingly, this 
claim is referred to the RO for appropriate consideration.

The Board also notes that by rating action in September 2002, 
the RO denied entitlement to a rating in excess of 30 percent 
for pleural cavity injury and entitlement to a rating in 
excess of 30 percent for residuals of a splenectomy.  In 
January 2003, a timely notice of disagreement was submitted 
relative to the aforementioned issues.  As a result, VA must 
provide the veteran with a statement of the case on the claim 
for higher evaluations.  The issuance of a statement of the 
case is addressed in the remand section below.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  (When an NOD is filed, the 
Board should remand, rather than refer the issue to the RO 
for the issuance of a statement of the case.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the Director 
of the Bay Pines VA medical center (or 
an appropriate designee) and request an 
exhaustive search for the complete 
clinical records of the veteran's 
medical treatment in November 1987 at 
that facility to include all doctors' 
orders, nursing notes, x-ray reports, 
laboratory reports and any consent form 
executed prior to the stress test that 
was administered on November 25, 1987.  
If the complete medical records relevant 
to the veteran's November 1987 medical 
treatment are not located, a report 
should be prepared for the record 
describing in detail the nature of the 
medical records search that was 
conducted and certifying in accordance 
with the holding in Dixon v. Derwinski, 
3 Vet. App. 261 (1992) that complete 
medical records from the veteran's 
November 1987 medical treatment have 
been irretrievably lost and that further 
efforts to obtain them are not 
justified.  In addition, all VA 
treatment records from April 1986 to 
December 1987 should be obtained from 
the Bay Pines VA medical center and the 
Tampa VA medical center.  All written 
documentation, once obtained, must be 
permanently associated with the claims 
folder.

3.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits (see June 1989 SSA letter) as 
well as the medical records upon which 
all decisions were based.  Once obtained, 
all records must be associated with the 
claims folder.  

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA cardiology 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
Based on a review of the entire record 
and the current examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has any current cardiovascular 
disability that was caused by or is 
otherwise the result of VA medical 
treatment performed in November 1987.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

6.  With regard to the September 2002 
rating decision, the veteran should be 
provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1) concerning the 
issues of entitlement to a rating in 
excess of 30 percent for pleural cavity 
injury and entitlement to a rating in 
excess of 30 percent for residuals of a 
splenectomy.  In particular, the 
statement of the case should provide the 
veteran and his representative with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




